                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:20-CV-160-KDB-DCK

 CATHY ANNE CARSWELL REIS,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 FIFTH THIRD BANK and DOES 1-10,                       )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 44) filed by Kristen P. Watson, concerning Dillon D. Chen on

October 9, 2020. Dillon D. Chen seeks to appear as counsel pro hac vice for Defendant Fifth Third

Bank. Upon review and consideration of the motion, which was accompanied by submission of

the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 44) is GRANTED. Dillon D. Chen

is hereby admitted pro hac vice to represent Defendant.


                                           Signed: October 9, 2020




      Case 5:20-cv-00160-KDB-DCK Document 45 Filed 10/09/20 Page 1 of 1
